DETAILED ACTION attach
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8, 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kametani et al. [PG. Pub. No.: US 2013/0210583 A1].
With regards to claim 1, Kametani discloses a bicycle computer for monitoring performance of a user of a bicycle (1, cycle computer, Fig. 5, ¶0046), the bicycle computer comprising: a processing circuitry (13a, CPU, ¶0066-0067); a user interface (12, display part, where the liquid crystal panel 12a may be a touch panel, and the input part 11 and the display part 12 are integrally formed, ¶0065); an attaching unit for arranging the bicycle computer (1) in an attached position (8, attaching member, Fig. 5, 
With regards to claim 2, Kametani discloses the at least one integrated proximity sensor comprises a proximity sensor arranged and dimensioned to measure, in the attached position, first proximity data being indicative of a distance to upper body part of the user of the bicycle, and wherein the processing circuitry is configured to process the first proximity data into a riding position metric (5c, Fig. 4A & 4B, ¶0056).
With regards to claim 3, Kametani discloses the upper body part comprises at least one of a stomach of the user, chest of the user, head of the user (5c, waist, Fig. 4, ¶0056 & ¶0082).
With regards to claim 4, Kametani discloses the at least one integrated proximity sensor comprises a cadence sensor arranged and dimensioned to measure, in the 
With regards to claim 6, Kametani discloses motion circuitry configured to measure motion data, the processing circuitry further configured to obtain the motion data and the cadence data, and to perform a sensor fusion algorithm to obtain the cadence metric (Fig. 12, ¶0059 & ¶0118-0120).
With regards to claim 8, Kametani discloses the at least one integrated proximity sensor utilizes light-based sensing (crank rotation angle detection sensor 2 is formed as an optical rotation detection sensor including a light-emitting part and a light-receiving part, ¶0048).
With regards to claim 11, Kametani discloses the attached position, the bicycle computer is attached to a handlebar of the bicycle (B4, handle, Fig. 5, ¶0056).
With regards to claim 12, Kametani discloses an activation unit configured to activate the at least one integrated proximity sensor responsive to detecting motion exceeding an activation threshold (13a, the measurement termination condition is established by receiving a signal indicating a button operation to terminate the measurement. When determining that the measurement termination condition has not been met in the step 10, the CPU 13a moves the step to the step S4, ¶0102-0103).
With regards to claim 13, Kametani discloses the activation unit is further configured to deactivate the at least one integrated proximity sensor responsive to detecting motion exceeding a deactivation threshold (the measurement termination condition is established by receiving a signal indicating a button operation to terminate 
With regards to claim 14, Kametani discloses the at least one integrated proximity sensor comprises sensors arranged and dimensioned, in the attached position, to be directed to front and sides of the bicycle (Fig. 4), the processing circuitry further (1) configured to process the measurements from the sensors into a boxed-in metric (¶0103).
With regards to claim 15, Kametani discloses the processing circuitry is further configured to obtain route data and to associate the one or more cycling metric with the route data, and wherein the user interface is configured to output the associated one or more cycling metric and the route data (determines whether to meet the measurement termination condition is met, and therefore to terminate the measurement. With the present embodiment, the measurement termination condition is established by receiving a signal indicating a button operation to terminate the measurement. When determining that the measurement termination condition has not been met in the step 10, the CPU 13a moves the step to the step S4, ¶0102-0103).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kametani et al. [PG. Pub. No.: US 2013/0210583 A1] in view of Yuen et al. [PG. Pub. No.: US 2016/0084869 A1].
With regards to claim 9, Kametani discloses the claimed invention as cited above in claim 1, however is silent on at least one integrated proximity sensor utilizes sound based sensing.
Yuen teaches of an audio or passive acoustic sensor, the device may contain one or more passive acoustic sensors that detect sound and pressure and that can include, but are not limited to, microphones, piezo films, etc, (¶0198).
At the time of the invention, it would have been obvious to one ordinary skilled in the art to modify Kametani with the one or more passive sensor that detect sound based 
With regards to claim 10, Kametani discloses the claimed invention as cited above in claim 1, however is silent on at least one integrated proximity sensor utilizes impedance-based sensing.
Yuen teaches of a transimpedance amplifies sensor, (¶0201).
At the time of the invention, it would have been obvious to one ordinary skilled in the art to modify Kametani with the transimpedance amplifier to allow greater gain to be applied to the output signal based upon Yuen teaching. When modifying Kametani one would have readily concluded to provide to obtain the best quality signal regardless of a variety of environmental conditions including, but not limited to, motion, ambient light, (¶0201).
Allowable Subject Matter
Claims 5 & 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
With regards to claim 5, the prior art does not disclose or suggest the claimed “first cadence data being indicative of a distance to a first leg of the user and the second cadence data being indicative of a distance to a second leg of the user, and wherein the processing circuitry is configured to obtain the first and second cadence data, and to perform a sensor fusion algorithm to obtain the cadence metric” in combination with the remaining claimed elements and from which it depends from as set forth in claim 5 & 1 .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852